Citation Nr: 1819811	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-13 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a jaw condition (claimed as jaw pop).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION


The Veteran had active service from January to June 2004, and from January to December 2005.  He also served in the reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a hearing in February 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.  The claim was remanded in September 2017 for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


      REMAND

The Veteran asserts that a jaw disorder, now diagnosed as a temporal mandibular joint disorder, was caused by an injury sustained during active duty service.  In this regard, at a February 2016 hearing the appellant testified that he was injured during boot camp while participating in hand to hand combat training.  The Veteran explained that he was struck in the lower part of the right side of his jaw with a pugil stick which caused his jaw to dislocate.

In light of the appellant's desire to have certain new evidence first considered by the RO, the Board remanded the claim in September 2017.  Following that consideration VA continued to deny entitlement to service connection for a jaw disorder.

Service treatment records from late January 2004 show an injury to the appellant's temporomandibular joint after being struck on the right side of his jaw.  At the time the Veteran reported hearing a clicking sound while chewing.  Physical examination revealed no edema, but there was tenderness to palpation of the area near the left temporomandibular joint. The appellant was diagnosed with a temporomandibular joint syndrome.  

The appellant reports that following his release from active duty in June 2004 he was treated by a dentist for his jaw condition; however, those records are unavailable because the dental practice is out of business.  

While reserve records dating from September 2008 note that the claimant had a history of a temporomandibular disorder manifested by dysfunction, specifically a right sided popping sound when closing his mouth, similar periodic dental examinations in January 2005, March 2006, and March 2007 did not reveal any complaints, findings or diagnoses pertaining to a jaw disorder.  

In February 2016 the appellant was seen by a private dentist.  He was noted to demonstrate jaw clicking.  

In March 2016, a private dentist wrote that the appellant was seen for complaints associated with his temporomandibular joint.  The Veteran informed the dentist that his symptoms began around 2004 while performing military training.  The dentist opined that the claimant was suffering from a temporomandibular joint disorder.  

Despite the foregoing the Veteran has not been afforded a VA examination as part of his current claim. The Board finds that a VA examination is necessary to determine the etiology of any current temporomandibular joint disorder.  As such, further development is in order.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination with a dentist to determine the nature and etiology of any diagnosed jaw condition.  The dentist is to be provided access to the Veteran's VBMS and Virtual VA files, as well as a copy of this remand.  The dentist must specify in the report that these records have been reviewed.

Following the examination the dentist must opine whether it is at least as likely as not that any diagnosed jaw disorder had its onset during service, or was otherwise incurred as a result of service.  In so doing the dentist must consider the documented inservice jaw injury, as well as the March 2016 opinion from the private dentist. 

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable.

3. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents his/her consideration of the Veteran's service treatment record.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.  If benefit sought remains denied, the Veteran must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).



